UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                No. 99-21123
                              Summary Calendar


                              PATRICIA GODWIN,

                                                   Plaintiff-Appellant,

                                       v.

                              UNITED AIRLINES,

                                                   Defendant-Appellee.


          Appeal from the United States District Court for the
                       Southern District of Texas
                     Lower Court Number H-98-CV-285

                                 June 1, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.*

PER CURIAM:

             The court has considered appellant’s position in light of

the briefs and pertinent portions of the record.               Having done so,

we   find   no   reversible   error    of   fact    or   law   and   affirm   for

essentially the reasons stated by the district court.

             AFFIRMED.




      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.